287 F.2d 566
Curtis Harold LINK, Appellant,v.UNITED STATES.
No. 16679.
United States Court of Appeals Eighth Circuit.
January 9, 1961.

Appeal from the United States District Court for the Eastern District of Missouri.
Ted Bollinger, Jr., St. Louis, Mo., for appellant.
William H. Webster, U. S. Atty., St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal docketed without payment of docketing fee. Leave to proceed further on appeal in forma pauperis denied and appeal dismissed for want of jurisdiction and as legally frivolous.